 Case: 1:20-cv-04608 Document #: 70 Filed: 01/25/21 Page 1 of 1 PageID #:3397

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Art Ask Agency
                                                             Plaintiff,
v.                                                                         Case No.:
                                                                           1:20−cv−04608
                                                                           Honorable
                                                                           Manish S. Shah
The Individuals, Corporations, Limited Liability
Companies, Partnerships, and Unincorporated
Associations Identified on Schedule A Hereto, et al.
                                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 25, 2021:


         MINUTE entry before the Honorable Manish S. Shah: No defendants have
objected to the motion for entry of default judgment. The motion [66] is granted. Based on
the evidence submitted in support of the temporary restraining order and the admission of
liability by virtue of the default, plaintiff has established that a permanent injunction
should be entered. The infringement of plaintiff's marks and copyrights irreparably harms
plaintiff and confuses the public. The infringement was willful and statutory damages are
awarded. After considering the nature of the products, the price point, the absence of any
concrete evidence of lost profits or high−volume infringement by defendants, the value of
the plaintiff's brand, and the need to deter infringement that is easily committed and
difficult to stop, the court concludes that $50,000 is an appropriate award of statutory
damages. Enter Final Judgment Order. Terminate civil case. Plaintiff's counsel is directed
to review this court's default judgment order closely and, in the future, submit proposed
orders that incorporate the changes the court made to the proposed order submitted in this
case. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
